Exhibit 10.1

 

(Translated from German)

 

MANAGING DIRECTOR AGREEMENT

 

Between

 

European Advanced Superconductors GmbH & Co. KG

Ehrichstraβe 10

63450 Hanau

(hereinafter referred to as EAS KG)

 

and

 

Mr. Dr. Burkhard Prause

 

Preamble

 

Bruker BioSpin GmbH being located in Rheinstetten is shareholder of the
following companies situated in Hanau, which subsequently are named “the
Companies”:

 

·                                         European Advanced Superconductors GmbH
& Co. KG,
hereinafter referred to as EAS KG,

 

·                                         European High Temperature
Superconductors GmbH & Co. KG,
hereinafter referred to as EHTS KG,

 

·                                         European Advanced Superconductors
Verwaltungs GmbH,
hereinafter referred to as EAS GmbH

 

Dr. Prause has joined the management as further Managing Director in February
2005. Since this point of time the extended management of the Companies has been
consisting of the managing directors as well as of one or more authorised
representatives (Prokuristen) being appointed members of the extended
management.

 

--------------------------------------------------------------------------------


 

Pursuant to the company agreements of EAS KG an EHTS KG, management of these
companies has to be effected by its general partner (Komplementärin), EAS GmbH.
Dr. Prause and the other managing directors shall manage the businesses of the
limited partnerships (Kommanditgesellschaften) as body of EAS GmbH. To regulate
this managing position, EAS KG and Dr. Prause conclude the following Managing
Director Agreement:

 

1            Appointment

 

1.1                          Dr. Prause was appointed Managing Director
effective as of 1 February 2005 according to a resolution of the shareholders’
meeting of European Advanced Superconductors Verwaltungs GmbH.

 

1.2                          The Company reserves the right to limit or to
enlarge the scope of responsibility of the Managing Director especially in case
of incorporation and outsourcing of business units or in case of forming
business fields.

 

1.3                          In external relationships Dr. Prause shall
represent the Company together with an additional managing director or with an
authorised representative (Prokurist). He is further aware that two further
managing directors being already appointed are entitled to act with sole right
of representation. The shareholders reserve the right to modify the scope of
entitlement to representation at any time and without stating reasons.

 

2            Skope of work

 

Dr. Prause shall be the responsible head of the Company’s entire business
operations. This position shall be executed in collegial cooperation with
further managing directors as well as extended management’s members.

 

The targets and main aspects of Dr. Prause are especially:

 

·                                          General responsibility for increase
of the economic success and profitability of the Companies,

 

·                                          To strengthen and to increase the
competiveness and profitability of the Company especially by:

 

·                                          steady verification and adaptation of
all relevant cost factors

 

·                                          increase in sales volume

 

·                                          developing new areas of application
and markets

 

--------------------------------------------------------------------------------


 

·                                          Management and supervision of sales
in consideration of the submitted offers’ and orders’ profitability.

 

·                                          Marketing and representation of the
Company

 

·                                          To establish and maintain contacts
for promoting superconductivity and its areas of application to national and
supranational commissions and organisations,

 

·                                          Essential participation in
acquisition of investors to strengthen the Companies’ capital base,

 

·                                          Participation in stipulation of
development and product strategy as well as in stipulation of tasks and targets
for development and production departments.

 

·                                          Personnel management and
responsibility in cooperation within the management,

 

·                                          Defending the Company against
unjustified or unfair claims.

 

Furthermore, Dr. Prause shall be responsible for the protection of the Company’s
intellectual property especially with regard to the patent development and
maintenance. Dr. Prause shall inform all leading and/or qualified employees
about the special meaning of this task preserving the Company’s competiveness.
Execution of that task requires a very close cooperation within the Bruker Group
especially with the IP department of the shareholder.

 

Dr. Prause shall execute his position with the proper professional care.
Business transactions which are beyond the usual business require prior consent
of the advisory board or - if there is no existing advisory board - of the
shareholders’ meeting. That does especially imply:

 

·                                          Purchase, sale and mortgaging of land
etc. as well as the obligation to execute such legal transactions,

 

·                                          Sale and closure of works or
essential parts of business as well as shutting down essential areas of business
activities,

 

·                                          Setting up branch offices

 

·                                          Establishment, purchase or sale of
other companies or participation of the Company in other Companies,

 

·                                          Employment, promotion and dismissal
of senior managers,

 

--------------------------------------------------------------------------------


 

·                                          Putting of guarantees (Bürgschaft),
drawing or granting loans or any other securities outside the running business
of the Company. Thereof excluded are current commercial loans in usual business
with customers and suppliers of the Company,

 

·                                          Giving and revoking procuration,

 

·                                          Establishment and or closure of a
branch of business,

 

·                                          Investments exceeding the usual
(betriebsüblich) dimension or including extraordinary risks,

 

·                                          Granting pension benefits of all kind
which create company’s obligations beyond social insurance benefits,

 

·                                          Concluding, amending, terminating
rental or leasing agreements with a contract period of more than 24 months or a
monthly obligation of more than EUR 10,000.00.

 

The shareholders’ meeting is able to change the scope of legal transactions
requiring consent at any time. The managing director or the managing directors
are obliged to respect such amendment.

 

3            Remuneration, Bonus, Sickness Allowance and Death Benefit

 

1.                                 Dr. Prause shall receive an annual gross
salary of € 120,000.00 (EUR one hundred and twenty thousand), payable in 12
(twelve) monthly rates of EAS KG for his position as Managing Director.

 

This remuneration covers all arising activities for all Companies of Bruker
Group. In case of inability to work due to illness or accident the difference
between insurance compensation and the monthly salary shall be paid up to six
months.

 

2.                                      The Managing Director shall receive an
annual bonus. Details shall be stipulated anew by the shareholder Bruker BioSpin
GmbH in each business year. This stipulation can be revoked at the end of each
business year. However, there is no legal entitlement - neither civil nor common
law-in case of longstanding validity.

 

3.                                      In the event of Dr. Prause’s death
during the contract period, his wife and his dependent children shall receive
the salary pursuant to sec. 3, para 1 and 2 for the month in which the death
occurred and for the previous six months thereafter as joined creditor.

 

--------------------------------------------------------------------------------


 

4            Vacation

 

The Managing Director is entitled to the respective usual vacation of the
Company.

 

The interests of the Company shall be considered when vacation is allocated. If
the Managing Director is unable to take his entire annual vacation due to
operational circumstances the respective claim of vacation can be transferred.
Remaining vacation can be compensated on request of the Managing Director as
well as on request of the Company, whereas this amount is based on the salary
being agreed in sec. 3 para 1.

 

5            Company Car

 

The Company will provide the Managing Director with an upper-middle-class car
(currently Audi A6) as company car. This company car can also be use for private
purposes, especially for holidays. The managing Director shall be responsible to
bear the tax charge for the pecuniary advantage arising hereof pursuant to the
respective applicable legal provisions.

 

6            Travel Expenses

 

Travel expenses are reimbursed by the Company to the Managing Director according
to the respective lump being most recently stipulated as tax-deductable expense
by the Federal Minister of Finance. As far as the actual expenses exceed the
respective rate they have to be refunded at the proven amount.

 

7            Duties of the Managing Director

 

The Managing Director shall be obliged to fulfil his tasks conscientiously and
properly pursuant to the legal provisions, the respectively valid company
agreement, the respectively valid bylaws, and the general and special
instructions of the advisory board of the shareholders’ meeting or its
authorised representatives.

 

During his occupation and thereafter he undertakes to keep confidential all
affairs of which he becomes aware during his occupation and which have to be
treated as confidential due to their nature or due to the Company’s provisions.
That does especially apply for all business or technical documents of the
companies and possibly also of cooperating companies. Unauthorised circulating
of business or technical documents or information entitles the company to a
claim for compensation.

 

The Managing Director shall dedicate his entire work capacity to the Company.
Any other secondary employment, participation, acquisition of clients as well as
consultancy contracts and lectureships outside the Bruker Group require prior
consent of the advisory board, of the shareholders’ meeting or of its authorised
representatives.

 

--------------------------------------------------------------------------------


 

8            Duration of agreement, crediting of years of service, termination

 

This present agreement is firstly concluded for a period of five years beginning
on 1 February 2005. The agreement is automatically extended by one further year
unless it is terminated in written form six months prior to the respective end
of agreement by either party.

 

As far as years of service have to be applied on Dr. Prause’s function and his
legal position as managing director, his years of service at Bruker BioSpin MRI
GmbH shall be credited.

 

The revocation of the Managing Director due to resolution of the general meeting
of shareholders is possible at any time regardless to remuneration claims
pursuant to sec. 3 para 1. The company is entitled to release the Managing
Director from his duties against payment of remuneration for the period between
the date of declaration and the date of effectiveness of termination.
Furthermore, the shareholders are entitled to suspend the Managing Director
against payment of remuneration pursuant to sec. 3, para 1 for a limited period
of time either for working on special projects or as “pause-of-thought” in case
of internal conflicts.

 

In case of termination or suspension being effected by the Company the Managing
Director shall return all items and documents relating to corporate affairs
especially keys, books, models, any kind of records including respective copies
thereof which are in his possession immediately and completely to the Company.
The Managing Director is not entitled to exercise any retention right for any
item.

 

This agreement shall end without any notice of termination being required on
expiration of the year in which the Managing Director attains the age of 65. The
contracting parties reserve the opportunity to mutually reach a different
agreement in due course.

 

9            Amendments

 

Amendments or supplements to this agreement shall be in writing. This shall also
apply for any cancellation of this provision.

 

The invalidity of an individual provision does not affect the remaining
provisions. Instead of the invalid provision or to fill possible gaps in the
contract it shall be agreed on a provision which comes closest to the economic
purpose and target being intended by the parties.

 

Rheinstetten, 1 October 2006

 

 

 

 

Ort, Datum

 

Ort, Datum

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

/s/ Jörg Laukien

 

/s/ Burkhard Prause

Jörg Laukien

 

Dr. Burkhard Prause

authorised representative of the shareholder Bruker BioSpin GmbH

 

 

 

--------------------------------------------------------------------------------


 

Agreement

 

Between

 

Bruker EAS GmbH

Erichstraβe 10

63450 Hanau

acting by the sole shareholder Bruker Energy & Supercon Technologies, Inc.
Billerica, USA, being represented by its Chief Financial Officer
Mr. Thomas M. Rosa

 

(hereinafter referred to as “Company”)

 

and

 

Dr. Burkhard Prause

Kantstraβe 10

63584 Gründau

(hereinafter referred to as “Managing Director”)

 

will be signed the following agreement:

 

1.                                 It shall herewith expressively be clarified
between the parties that effective from 1 October 2008 the Managing Director
Contract dated 1 October 2006 between European Advanced Superconductors GmbH &
Co. KG, Ehrichstraβe 10, 63450 Hanau, and the managing director being attached
as Schedule 1 shall form the basis and content of the relationship between the
Company and the Managing Director.

 

--------------------------------------------------------------------------------


 

2.                                      The contracting parties further clarify
that the bonus agreement for the years 2006 to 2008 shall be replaced (Schedule
2) by the new bonus agreement (Schedule 3) effective from 1 January 2010.

 

3.                                      The German version of this agreement is
the decisive one. The English version is a reading version only.

 

 

 

 

Ort, Datum

 

 

 

/s/ Burkhard Prause

 

Dr. Burkhard Prause

 

Geschäftsführer/Managing Director

 

--------------------------------------------------------------------------------